Citation Nr: 1430549	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from February 1993 to May 1993 and from January 2007 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which denied the Veteran's claims for service connection for depression and asthma.

Additionally, while the RO had characterized the Veteran's claim for service connection for depression as entitlement to service connection for depression only, the Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals an Informal Hearing Presentation submitted by the Veteran's representative in May 2014.  The remaining documents in Virtual VA consist of various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issues on appeal.  Finally, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, the Board notes that the Veteran served in the Naval Reserves following his discharge from active duty service in October 2007.  The applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or for injury incurred or aggravated while performing inactive duty training (INACDUTRA).  The Veteran has generally asserted that his asthma and acquired psychiatric disorder were either incurred in, or diagnosed during, a period of active duty service.

With regards to the claimed acquired psychiatric disorder, the Veteran contends that it began in approximately June 2007, during a period of active duty service.  In July 2008, a VA examiner found that the Veteran had symptoms consistent with a diagnosis of depression and anxiety, not otherwise specified (NOS), and that the Veteran had reported that these symptoms were not present prior to his deployment in Iraq.  The examiner opined that it was "most likely" that "both" the Veteran's history of moderate alcohol abuse and military stressors "contributed" to his depression and anxiety.  The Board finds that a more definitive opinion should be obtained on whether the Veteran's current acquired psychiatric disorder is related to service.  The Board also finds that a VA opinion should be procured in connection with the Veteran's asthma claim.  

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from February 2010 to the present from the New Orleans, Louisiana VA Medical Center (VAMC) that are not already associated with the claims file should be obtained for consideration in the Veteran's appeals. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records from the New Orleans VAMC dated from February 2010 to the present that are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above development, return the mental examination report and claims file, to include a copy of this remand, to the July 2008 VA examiner for an addendum opinion.   If the examiner who drafted the July 2008 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  Please provide an opinion with respect to the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that a currently diagnosed acquired psychiatric disorder, including depression and anxiety, is causally or etiologically due to the Veteran's period of active duty from January 2007 to October 2007?  The Veteran served in Iraq from March 2007 to September 2007.  He contends that the stress of service resulted in an acquired psychiatric disorder. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  Return the general examination report and claims file, to include a copy of this remand, to the June 2008 VA examiner for an addendum opinion.   If the examiner who conducted the June 2008 examination is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's asthma is causally or etiologically due to his period of active duty from January 2007 to October 2007?  The Veteran served in Iraq from March 2007 to September 2007, and he contends that exposure to chemicals and dust caused his asthma. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



